DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of PCT/CN2019/083111 filed 04/17/19 which claims the benefit of CN 201810709189.X filed 07/02/2018.

Response to Arguments
The cancellation of claims 2, 7 and 12 is noted.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 01/19/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
 Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 01/19/22, with respect to the 35 USC 112 rejection of claims 4, 9 and 14 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 01/19/22, with respect to the 35 USC 101 rejection of claims 11-15 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 11-15 has been withdrawn since amendments remedy the previous issues.  The claims now recite a proper statutory invention as defined under 35 USC 
Applicant’s arguments, see pages 11-13 of Applicant’s Remarks, filed 01/19/22, with respect to the 35 USC 103 rejection of claims 1, 6 and 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the prior art rejection.  In particular, amendments have incorporated previously indicated allowable subject matter of claims 2, 7 and 12 into their respective independent claims 1, 6 and 11 thus overcoming the rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 6 and 11, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of determining a defect detection result quality of a display screen corresponding to a display screen image using a defect detection model obtained via combined training with candidate region loss, region category loss, region boundary loss and pixel instance loss of a historical defect display screen image to make a total loss value of the candidate region loss, the region category loss, the region boundary loss and the pixel instance loss meet a preset loss threshold wherein each loss is a value between a predicted and actual loss value respectively.
In reference to claims 3-5, 8-10 and 13-15, these claims depend upon allowable claims 1, 6 and 11 respectively and are therefore also inherently deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/

2/14/22